Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 6,295,811 to Mangano et al.  The improvement comprises a swing-back preventing apparatus with a piston that includes a pair of communication passages that are communicable with first and second spaces facing the piston, wherein when the piston is located at a position on the first offset position side of the neutral position, a first communication passage that is one of the pair of communication passages is connected to the first space, when the piston is located in a range from the neutral position to the second offset position, the first communication passage is blocked from the first space, when the piston is located at a position on the second offset position side of the neutral position, a second communication passage that is the other of the pair of communication passages is connected to the second space, when the piston is located in a range from the neutral position to the first offset position, the second communication passage is blocked from the second space, and in the piston, the communication passage changes a communication state with the first port and a communication state with the second port in accordance with a position of the piston for the purposes of preventing a hydraulic actuator in a stopped state from operating by undesired load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

PRIOR ART
The patent to Mangano is cited for the showing of a swing back apparatus similar to applicant's but lacking the communication passage arrangement and operation in the piston of the swing back valve.
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other swing back type valve arrangements.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        February 12, 2021